We are in accord with the views expressed by the Supreme Court on the points raised and argued on this appeal. There was no harmful error in any of the rulings thus attacked.
We do not find it necessary to pass upon the question of the power of the mayor, under the original resolution adopted by the governing body — limited as it was to the review of assessments made for the year 1930 — to employ special counsel for the purpose of litigating the validity of assessments made for the years 1931 and 1932. Assuming the lack of such authority, there is overwhelming evidence of ratification of the employment by the governing body.
For affirmance — THE CHANCELLOR, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, WALKER, JJ. 13.
For reversal — None. *Page 243